Citation Nr: 0734633	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-02 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for emphysema/asthma.

2.  Entitlement to a compensable evaluation for a scar, 
residuals of shrapnel wound, left elbow.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from October 1943 to November 
1945.  He received the silver and bronze star medals for 
separate acts of gallantry during combat in Europe.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and September 2005 rating 
decisions of the White River Junction, Vermont Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
May 2005 rating decision continued the veteran's 
noncompensable disability rating for his shrapnel wound scar, 
left elbow.  The September 2005 rating decision denied the 
veteran's request to reopen his claim for service connection 
for emphysema/asthma.

The veteran attended a hearing before the undersigned at the 
RO in September 2007.  A transcript of the hearing is of 
record.

By letter dated in October 2007, the Board notified the 
veteran that his motion to have his appeal advanced on the 
docket had been granted.  38 U.S.C.A. § 7107(a)(2)(B) (West 
2002 & Supp. 2007); 38 C.F.R. § 20.900(c) (2007). 

The issues of entitlement to a compensable evaluation for a 
scar, residuals of shrapnel wound, left elbow and entitlement 
to service connection for emphysema/asthma are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.





FINDINGS OF FACT

1.  In July 1946, October 1947, April 1948 and March 1987 
rating decisions, the RO denied entitlement to service 
connection for asthma.  The veteran withdrew his appeal of 
the July 1946 decision and did not file a timely appeal with 
respect to the 1948 and 1987 decisions. 

2.  Evidence received since the March 1987 rating decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for asthma/emphysema. 

3.  The evidence is not clear and unmistakable that asthma 
pre-existed service and was not aggravated in service.

4.  Current asthma is related to service.



CONCLUSIONS OF LAW

1.  The July 1946, October 1947, April 1948 and March 1987 
decisions, which denied entitlement to service connection for 
asthma, are final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103. (2007).

2.  Evidence received since the March 1987 decision is new 
and material and the claim of entitlement to service 
connection for asthma/emphysema is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  Emphysema/asthma was incurred in service.  38 U.S.C.A. 
§§ 1110, 1110 (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
to reopen the claim, further assistance is unnecessary to aid 
the veteran in substantiating his claim.  

Analysis

In July 1946 the RO denied entitlement to service connection 
for asthma.  The RO noted that asthma was not found on the 
current examination and therefore was not incurred or 
aggravated by active service.  In October 1947, the RO 
informed the veteran that it had found his asthma to have 
pre-existed service and not been aggravated.  In March 1948 
the veteran's claim was reviewed by an adjudication officer 
on the basis of a statement by Dr. Angel and a letter from 
the veteran.  The adjudication officer determined that this 
new material did not contain any material facts that would 
establish service connection for asthma.  In November 1948, 
the veteran wrote that he wanted to appeal the RO's denial of 
his claim for service connection for asthma.  The RO 
furnished him with an appeal form, but he did not return it.

In September 1955, the veteran requested authorization for VA 
outpatient treatment for asthma.

In March 1987 the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for asthma.  This finding was on the basis 
that there was no medical evidence to relate the veteran's 
asthma to service.  The veteran did not appeal the March 1987 
rating decision, and it is final.  38 U.S.C.A. § 7105.

Other evidence of record at the time of the 1987 decision 
included the veteran's service medical records showing that 
he had been hospitalized for three days in 1944 for treatment 
of asthma and was treated for asthma during hospitalization 
for a wound to the left elbow in January 1945.  During the 
January 1945 hospitalization it was reported that the veteran 
had had frequent attacks of asthma since age 14.  These had 
been manifested by noisy breathing and some dyspnea.  About 
11/2 months prior to the hospitalization he had been seen with 
complaints of an inability to sleep.  He was given Ephedrine, 
which relieved his distress.  He was given a limited 
assignment disposition due to the frequent attacks of asthma. 

In a January 1946 letter Frank Angell, M.D., reported that he 
had treated the veteran for asthma on two occasions in 
December 1945 and on the day of the letter.

Also of record was the report of a May 1946 hospitalization 
for observation and evaluation in conjunction with a VA 
examination.  It was reported that the veteran had had 
bronchial asthma since 1936. He had reportedly not 
experienced another attack for two years, but the attacks 
became more frequent after 1943.  During hospitalization no 
attacks were observed and it was concluded that asthma was 
not found.

A final decision will be reopened if new and material 
evidence is submitted or obtained.  38 U.S.C.A. § 5108. 

The veteran filed an application to reopen his claim for 
service connection for asthma that was received in February 
2005.

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Evidence received since the March 1987 rating decision 
includes the veteran's September 2007 testimony that he had a 
continuity of asthma symptoms since his active duty.  He 
stated that he was treated for asthma once prior to service 
but since service, he developed problems that had continued 
since then.

The testimony that he had continued to suffer from asthma 
pertains to the previously unestablished element of a link 
between a current asthma disability and service.  Therefore, 
new and material evidence has been submitted and the claim 
for service connection for emphysema/asthma is reopened.   

Merits

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

In order to rebut the presumption of sound condition under 
38 U.S.C. § 1111, the government must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  

To satisfy the second requirement for rebutting the 
presumption of soundness, the government must rebut a 
statutory presumption of aggravation by showing, by clear and 
unmistakable evidence, either that (1) there was no increase 
in disability during service, or (2) any increase in 
disability was "due to the natural progression" of the 
condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 
2006).

The clear and unmistakable evidentiary standard applies to 
the burden to rebut the presumption, but this standard does 
not require the absence of conflicting evidence.  Kent v. 
Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  

In this case the veteran's examination for entrance into 
service is missing.  There is no evidence of asthma on the 
examination for service entrance, and presumption of 
soundness is for application.

Although the veteran reported to physicians on a number of 
occasions that he had asthma prior to service, he is a lay 
person and would not be competent to diagnose his pre-service 
symptoms as asthma.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  No medical professional has clearly said that the 
pre-service symptoms constituted asthma.  They appear to have 
recorded the veteran's reports without additional comment.

Even if it could be said that asthma pre-existed service, the 
evidence is not clear and unmistakable on the question of 
aggravation.  Some of the reports show that the disability in 
service was worse than prior to service.  In this regard the 
veteran was able to enter service and serve for some time 
before the condition became symptomatic enough to require 
treatment.  He has reported a worsening of his symptoms after 
entering service in 1943.

The veteran was afforded a VA examination in August 2005.  
That examiner concluded that the veteran did not incur asthma 
in service and that it was not aggravated in service.  There 
is no indication, however, that the examiner reviewed the 
claims folder or considered the clinical evidence of asthma 
in service and within a month of discharge from service.  The 
examiner also provided no rationale for the opinions.  The 
examiner's opinions are of limited probative value and do not 
rise to the level of clear and unmistakable evidence.

The presumption of soundness is not rebutted.  The claim 
therefore, becomes one for service connection.  Wagner.  
Current medical evidence document asthma or chronic 
obstructive pulmonary disease.  The veteran's testimony, 
records of treatment shortly after service, disability in 
1955, and currently all indicate a continuity of 
symptomatology.  Such continuity is sufficient to link the 
current disability to service.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet App 303 
(2007).  

Resolving reasonable doubt in the veteran's favor, service 
connection for emphysema/asthma is granted.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

New and material evidence has been submitted and the claim 
for service connection for asthma/emphysema is reopened.

Service connection for emphysema/asthma is granted.


REMAND

In a letter dated January 26, 2007, the VA Medical Center 
(VAMC) notified the veteran that his muscle examination to 
evaluate his elbow wound residuals was scheduled on February 
7, 2007.  The veteran contacted the VAMC and stated that he 
would be out of town from February 3, 2007 to February 17, 
2007.  He agreed to reschedule the examination for January 
31, 2007 but did not appear for his appointment.  

At his September 2007 hearing, the veteran stated that he was 
willing to report for another examination if one was 
scheduled.  Given the veteran's age and the nature of his 
service, the Board finds that another attempt should be made 
to schedule him for the necessary examination.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA muscle 
examination to determine the current 
severity of the residuals of a shrapnel 
wound of the left elbow.  All necessary 
tests and studies should be performed, 
and all findings should be reported in 
detail.  The claims folder must be made 
available to the examiner for review.

Ranges of left elbow motion should be 
reported in degrees.

The examiner should determine whether the 
shrapnel wound residuals are manifested 
by weakened movement, excess 
fatigability, incoordination, or pain.  
Such inquiry should not be limited to 
muscles or nerves.  These determinations 
should, if feasible, be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiner should also describe any 
associated scarring and note whether 
there is intermuscular scarring, scars 
indicating a track of shrapnel through 
one or more muscle groups, or adherent 
scars.

The examiner should specifically note 
whether each of the following is present 
or absent:

Loss of muscle power.

Muscle weakness.

Lowered threshold of fatigue.

Fatigue pain.

Impairment of coordination and 
uncertainty of movement.

Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic 
tests.

Visible or measurable atrophy.

Adaptive contraction of an opposing group 
of muscles.

Atrophy of muscle groups not in the track 
of the shrapnel.

Induration or atrophy of an entire 
muscle.

These findings are needed to evaluate the 
disability in accordance with VA's rating 
criteria and to comply with the Court's 
remand.  It is, therefore, important that 
the examination report include all 
requested findings and opinions.

The veteran is advised that this 
examination is necessary to evaluate his 
disability and that failure, without good 
cause, to report for the examination will 
result in the denial of the claim. 

2.  If any claim on appeal remains 
denied, issue a supplemental statement of 
the case before returning them to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


